



Exhibit 10.1

MANAGEMENT CONTINUITY AGREEMENT







This Agreement (“Agreement”), dated as of May 2, 2005 is between Citizens Bank
and Trust Company, a Virginia corporation (the “Company”) and Ronald E. Baron
(“Executive”) and provides as follows:




1.

Purpose




The Company recognizes that the possibility of a Change in Control exists, and
the uncertainty and questions that it may raise among management may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders.  Accordingly, the purpose of this Agreement is to
encourage the Executive to continue employment after a Change in Control by
providing reasonable employment security to the Executive and to recognize the
prior service of the Executive in the event of a termination of employment under
certain circumstances after a Change in Control.







2.

Term of the Agreement




This Agreement is effective May 2, 2005, and will expire on December 31, 2005;
provided that on December 31, 2005 and each December 31st thereafter (each such
December 31st is referred to as the “Renewal Date”), this Agreement will be
automatically extended for an additional calendar year so as to terminate two
years from such Renewal Date.  This Agreement will not, however, be extended if
the Company gives written notice of such non-renewal to the Executive no later
than September 30 before the Renewal Date (the original and any extended term of
this Agreement is referred to as the “Change in Control Period”).







3.

Employment after a Change in Control




If a Change in Control of the Company (as defined in Section 12) occurs during
the Change in Control Period and the Executive is employed by the Company on the
date the Change in Control occurs (the “Change in Control Date”), the Company
will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the period beginning on the Change in Control
Date and ending on the third anniversary of such date (the “Employment Period”).
 If a Change in Control occurs on account of a series of transactions, the
Change in Control Date is the date of the last of such transactions.









--------------------------------------------------------------------------------



4.

Terms of Employment




(a)

Position and Duties.  During the Employment Period, (i) the Executive’s
position, authority, duties and responsibilities will be at least commensurate
in all material respects with his training and experience (ii) the Executive’s
services will be performed at the location where the Executive was employed
immediately preceding the Change in Control Date or any office that is less than
60 miles from such location.




(b)

Compensation.




(i)

Base Salary.  During the Employment Period, the Executive will receive an annual
base salary (the “Annual Base Salary”) at least equal to the highest base salary
paid or payable to the Executive by the Company and its affiliated companies for
the twelve-month period immediately preceding the Change of Control Date.
 During the Employment Period, the Annual Base Salary will be reviewed at least
annually and will be increased at any time and from time to time as will be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other peer executives of the Company and its
affiliated companies.  Any increase in the Annual Base Salary will not serve to
limit or reduce any other obligation to the Executive under this Agreement.  The
Annual Base Salary will not be reduced after any such increase, and the term
Annual Base Salary as used in this Agreement will refer to the Annual Base
Salary as so increased.  The term “affiliated companies” includes any company
controlled by, controlling or under common control with the Company.




(ii)

Annual Bonus.  In addition to the Annual Base Salary, the Executive will be
awarded for each year ending during the Employment Period an annual bonus (the
“Annual Bonus”) in cash at least equal to the highest annual bonus paid or
payable, including by reason of any deferral, for the two years immediately
preceding the year in which the Change in Control Date occurs.  Each such Annual
Bonus will be paid no later than the end of the third month of the year next
following the year for which the Annual Bonus is awarded.




(iii)

Incentive, Savings and Retirement Plans.  During the Employment Period, the
Executive will be entitled to participate in all incentive (including stock
incentive), savings and retirement, insurance plans, policies and programs
applicable generally to other peer executives of the Company and its affiliated
companies, but in no event will such plans, policies and programs provide the
Executive with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than
those provided by the Company and its affiliated companies for the Executive
under such plans, policies and programs as in effect at any time during the six
months immediately preceding the Change in Control Date.




(iv)

Welfare Benefit Plans,  During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, will be eligible for participation in
and will receive all benefits under welfare benefit plans, policies and programs
provided by the Company and its affiliated companies to the extent applicable
generally to other peer executives of the Company and its affiliated companies,
but in no event will such plans, policies and programs provide the Executive
with benefits that are less favorable, in the aggregate, than the



2




--------------------------------------------------------------------------------



most favorable of such plans, policies and programs in effect at any time during
the six months immediately preceding the Change in Control Date.




(v)

Fringe Benefits.  During the Employment Period, the Executive will be entitled
to fringe benefits in accordance with the most favorable plans, policies and
programs of the Company and its affiliated companies in effect for the Executive
at any time during the six months immediately preceding the Change in Control
Date or, if more favorable to the Executive, as in effect generally from time to
time after the Change in Control Date with respect to other peer executives of
the Company and its affiliated companies.




(vi)

Vacation.  During the Employment Period, the Executive will be entitled to paid
vacation in accordance with the most favorable plans, policies and programs of
the Company and its affiliated companies in effect for the Executive at any time
during the six months immediately preceding the Change in Control Date or, if
more favorable to the Executive, as in effect generally from time to time after
the Change in Control Date with respect to other peer executives of the Company
and its affiliated companies.







5.

Termination of Employment Following Change in Control




(a)

Death or Disability.  The Executive’s employment will terminate automatically
upon the Executive’s death during the Employment Period.  If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period, it may terminate the Executive’s employment.  For
purposes of this Agreement, “Disability” means the Executive’s inability to
perform his duties with the Company on a full time basis for 180 consecutive
days or a total of at least 240 days in any twelve month period as a result of
the Executive’s incapacity due to physical or mental illness (as determined by
an independent physician selected by the Board).




(b)

Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause.  For purposes of this Agreement, “Cause” means (i)
gross incompetence, gross negligence, willful misconduct in office or breach of
a material fiduciary duty owed to the Company or any affiliated company; (ii)
conviction of a felony or a crime of moral turpitude (or a plea of nolo
contendere thereto) or commission of an act of embezzlement or fraud against the
Company or any affiliated company; (iii) any material breach by the Executive of
a material term of this Agreement, including, without limitation, material
failure to perform a substantial portion of his duties and responsibilities
hereunder; or (iv) deliberate dishonesty of the Executive with respect to the
Company or any affiliated company.




(c)

Good Reason; Window Period.  The Executive’s employment may be terminated (i)
during the Employment Period by the Executive for Good Reason or (ii) during the
Window Period by the Executive without any reason.  For purposes of this
Agreement, the “Window Period” means the 90-day period beginning on the later of
the one-year anniversary of the Change in Control Date or the date of closing of
the corporate transaction that is the subject of shareholder approval in Section
12.  For purposes of this Agreement, “Good Reason” means:






3




--------------------------------------------------------------------------------



(i)

a material adverse change in the Executive’s overall working environment




(ii)

a failure by the Company to comply with any of the provisions of Section 4(b);




(iii)

the Company’s requiring the Executive to be based at any office or location
other than that described in Section 4(a)(ii);




(iv)

the failure by the Company to comply with and satisfy Section 7(b);




(v)

the Executive is directed by the Board of Directors or an officer of the Company
or any affiliated company to engage in conduct that is unethical, illegal or
contrary to the Company’s good business practices; or




(vi)

the Company fails to honor any term or provision of this Agreement;




Any good faith determination of Good Reason made by the Executive shall be
conclusive.




(d)

Notice of Termination.  Any termination during the Employment Period by the
Company or by the Executive for Good Reason or during the Window Period shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.




(e)

Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive during
the Window Period or for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date specified in the Notice of Termination (which shall not be
less than 30 nor more than 60 days from the date such Notice of Termination is
given), and (iii) if the Executive’s employment is terminated for Disability, 30
days after Notice of Termination is given, provided that the Executive shall not
have returned to the full-time performance of his duties during such 30-day
period.







6.

Compensation Upon Termination




(a)

Termination Without Cause or for Good Reason or During Window Period.  The
Executive will be entitled to the following benefits if, during the Employment
Period, the Company terminates his employment without Cause or the Executive
terminates his employment with the Company or any affiliated company for Good
Reason or during the Window Period.






4




--------------------------------------------------------------------------------



(i)

Accrued Obligations.  The Accrued Obligations are the sum of; (1) the
Executive’s Annual Base Salary through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given; (2) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid; (3) the product of the Annual Bonus paid or payable, including by
reason of deferral or the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (4) any benefits or awards
(including both the cash and stock components) which pursuant to the terms of
any plans, policies or programs have been earned or become payable, but which
have not yet been paid to the Executive (but not including amounts that
previously had been deferred at the Executive’s request, which amounts will be
paid in accordance with the Executive’s existing directions).   The Accrued
Obligations will be paid to the Executive in a lump sum cash payment within ten
days after the Date of Termination;




(ii)

Salary Continuance Benefit.  The Salary Continuance Benefit is an amount equal
to 1 times the Executive’s Final Compensation.  For purposes of this Agreement,
“Final Compensation” means the Annual Base Salary in effect at the Date of
Termination, and any amount contributed by the Executive during the most
recently completed year pursuant to a salary reduction agreement or any other
program that provides for pre-tax salary reductions or compensation deferrals.
 The Salary Continuance Benefit will be paid to the Executive in a lump sum cash
payment not later than the 45th day following the Date of Termination;




(iii)

Welfare Continuance Benefit.  For 24 months following the Date of Termination,
the Executive and his dependents will continue to be covered under all health
and dental plans, disability plans, life insurance plans and all other welfare
benefit plans (as defined in Section 3(l) of ERISA) (“Welfare Plans”) in which
the Executive or his dependents were participating immediately prior to the Date
of Termination (the “Welfare Continuance Benefit”).  The Company will pay all or
a portion of the cost of the Welfare Continuance Benefit for the Executive and
his dependents under the Welfare Plans on the same basis as applicable, from
time to time, to active employees covered under the Welfare Plans and the
Executive will pay any additional costs.  If participation in any one or more of
the Welfare Plans included in the Welfare Continuance Benefit is not possible
under the terms of the Welfare Plan or any provision of law would create an
adverse tax effect for the Executive or the Company due to such participation,
the Company will provide substantially identical benefits directly or through an
insurance arrangement.  The Welfare Continuance Benefit as to any Welfare Plan
will cease if and when the Executive has obtained coverage under one or more
welfare benefit plans of a subsequent employer that provides for equal or
greater benefits to the Executive and his dependents with respect to the
specific type of benefit.  The Executive or his dependents will become eligible
for COBRA continuation coverage as of the date the Welfare Continuance Benefit
ceases for all health and dental benefits.




(b)

Death.  If the Executive dies during the Employment Period, this Agreement will
terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations and three
months of the Executive’s Base Salary (which shall be paid to the Executive’s
beneficiary designated in writing or his estate, as applicable, in a lump sum
cash payment within 30 days of the date of death); (ii)



5




--------------------------------------------------------------------------------



the timely payment or provision of the Welfare Continuance Benefit to the
Executive’s spouse and other dependents for 24 months following the date of
death; and (iii) the timely payment of all death and retirement benefits
pursuant to the terms of any plan, policy or arrangement of the Company and its
affiliated companies.




(c)

Disability.  If the Executive’s employment is terminated because of the
Executive’s Disability during the Employment Period, this Agreement will
terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations and three
months of the Executive’s Base Salary (which shall be paid to the Executive in a
lump sum cash payment within 30 days of the Date of Termination); (ii) the
timely payment or provision of the Welfare Continuance Benefit for 24 months
following the Date of Termination; and (iii) the timely payment of all
disability and retirement benefits pursuant to the terms of any plan, policy or
arrangement of the Company and its affiliated companies.




(d)

Cause; Other than for Good Reason.  If the Executive’s employment is terminated
for Cause during the Employment Period, this Agreement will terminate without
further obligation to the Executive other than the payment to the Executive of
the Annual Base Salary through the Date of Termination, plus the amount of any
compensation previously deferred by the Executive.  If the Executive terminates
employment during the Employment Period, excluding a termination either for Good
Reason or during the Window Period, this Agreement will terminate without
further obligation to the Executive other than for the Accrued Obligations
(which will be paid in a lump sum in cash within 30 days of the Date of
Termination) and any other benefits to which the Executive may be entitled
pursuant to the terms of any plan, program or arrangement of the Company and its
affiliated companies.




(e)

Limitation of Benefits.  It is the intention of the parties that no payment be
made or benefit provided to Executive pursuant to this Agreement that would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended, (the “Code”) and any regulations
thereunder, thereby resulting in a loss of an income tax deduction by the
Company or the imposition of an Excise Tax on the Executive under Section 4999
of the Code.  If the independent accountants serving as auditors for the Company
on the date of a Change in Control determine that some or all of the payments or
benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change in Control, would be non-deductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to $1.00 less than the maximum amount which may be paid without
causing such payment or benefit to be non-deductible.  The determination made as
to the reduction of benefits or payments required hereunder by the independent
accountants shall be binding on the parties.  The Executive shall have the right
to designate within a reasonable period, which payments or benefits will be
reduced; provided, however, that if no direction is received from the Executive,
the Company shall implement the reductions in its discretion.


(i)

If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall so indicate to the Executive in writing.






6




--------------------------------------------------------------------------------



(ii)

In the event there is an under-payment of the Gross-Up Payment due to the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm will determine
the amount of any such under-payment that has occurred and such amount will be
promptly paid by the Company to or for the benefit of the Executive.







7.

Binding Agreement; Successors




(a)

This Agreement will be binding upon and inure to the benefit of the Executive
(and his personal representative), the Company and any successor organization or
organizations which shall succeed to substantially all of the business and
property of the Company, whether by means of merger, consolidation, acquisition
of all or substantially of all of the assets of the Company or otherwise,
including by operation of law.




(b)

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.




(c)

For purposes of this Agreement, the term “Company” includes any subsidiaries of
the Company and any corporation or other entity which is the surviving or
continuing entity in respect of any merger, consolidation or form of business
combination in which the Company ceases to exist; provided, however, that for
purposes of determining whether a Change in Control has occurred herein, the
term “Company” refers to Citizens Bank and Trust Company and its successors.







8.

Fees and Expenses; Mitigation




(a)

The Company will pay or reimburse the Executive, on a current basis, for all
costs and expenses, including without limitation court costs and reasonable
attorneys’ fees, incurred by the Executive (i) in contesting or disputing any
termination of the Executive’s employment or (ii) in seeking to obtain or
enforce any right or benefit provided by this Agreement, in each case regardless
of whether or not the Executive’s claim is upheld by a court of competent
jurisdiction; provided, however, the Executive will be required to repay any
such amounts to the Company to the extent that a court issues a final and
non-appealable order setting forth the determination that the position taken by
the Executive was frivolous or advanced by him in bad faith.




(b)

The Executive shall not be required to mitigate the amount of any payment the
Company becomes obligated to make to the Executive in connection with this
Agreement, by seeking other employment or otherwise.  Except as specifically
provided above with respect to the Welfare Continuance Benefit, the amount of
any payment provided for in Section 6 shall not



7




--------------------------------------------------------------------------------



be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.




9.

No Employment Contract




Nothing in this Agreement will be construed as creating an employment contract
between the Executive and the Company prior to Change in Control.







10.

Continuance of Welfare Benefits Upon Death




If the Executive dies while receiving a Welfare Continuation Benefit, the
Executive’s spouse and other dependents will continue to be covered under all
applicable Welfare Plans during the remainder of the 24-month Coverage Period.
 The Executive’s spouse and other dependents will become eligible for COBRA
continuation coverage for health and dental benefits at the end of such 24-month
period.







11.

Notice




Any notices and other Communications provided for by this Agreement will be
sufficient if in writing and delivered in person or sent by registered or
certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight deliver), by it
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service).  Notices to the
Company shall be directed to the Secretary of the Company, with a copy directed
to the Chairman of the Board of the Company.  Notices to the Executive shall be
directed to his last known address.







12.

Definition of a Change in Control




For purposes of this Agreement, a “Change in Control means:




(a)

The acquisition by any Person of beneficial ownership of >20% or more of the
then outstanding shares of common stock of the Company;




(b)

Individuals who constitute the Board on >the date of this Agreement (the
“Incumbent Board “) cease to constitute a majority of the Board, provided that
any director whose nomination was approved by a vote of at least two-thirds of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board, but excluding any such individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Company (as such terms are used
in Rule 14a-11 promulgated under the Securities Exchange Act of 1934) (the
“Exchange Act”));






8




--------------------------------------------------------------------------------



(c)

Approval by the shareholders of the Company of a reorganization, merger, share
exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:




(i)

more than 60% of the then outstanding shares of common stock of the corporation
resulting from the Reorganization is beneficially owned by all or substantially
all of the former shareholders of the Company in substantially the same
proportions as their ownership existed in the Company immediately prior to the
Reorganization;




(ii)

no Person beneficially owns 20% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction or (2)
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and




(iii)

at least a majority of the members of the board of directors of the corporation
resulting from the Reorganization were members of the Incumbent Board at the
time of the execution of the initial agreement providing for the Reorganization.




(d)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.




(e)

For purposes of this Agreement, “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) of the Exchange Act, other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company, and “beneficial ownership” has the meaning given the
term in Rule 13d-3 under the Exchange Act.







13.

Confidentiality




The Executive will hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies and their respective businesses,
which was obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and which will not be or become
public knowledge.  After termination of the Executive’s employment with the
Company, the Executive will not, without the prior written consent of the
Company or except as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.  In no event shall an asserted
violation of the provisions of this Section 13 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.









9




--------------------------------------------------------------------------------



14.

Miscellaneous




No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed by the Executive and the Chairman of the Board or President of
the Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.







15.

Governing Law




The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia.







16.

Validity




The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.




IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Citizens Bank and Trust Company by its duly authorized officer, and by the
Executive, as of the date first above written.







CITIZENS BANK AND TRUST COMPANY




By:/s/ William E. Doyle, Jr.




     William E. Doyle, Jr., President







EXECUTIVE:







/s/ Ronald E. Baron      















10


